UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6612



RUSSELL JAMES CAMPBELL,

                                            Plaintiff - Appellant,

          versus

RICHARD A. LANHAM, SR.; THOMAS R. CORCORAN,
Warden; JACK CRAGWAY, Administrative Remedy
Procedure Coordinator; ASRESAHEGN GETACHEW,
MD; CORRECTIONAL MEDICAL SERVICE; UNNAMED
STAFF,

                                           Defendants - Appellees.



                            No. 96-6635



RUSSELL JAMES CAMPBELL,

                                            Plaintiff - Appellant,

          versus

RICHARD A. LANHAM, SR., Commissioner, Division
of Correction; THOMAS R. CORCORAN, Warden Doc,
Maryland   Pre-Release    System;   ASRESAHEGN
GETACHEW, MD, M.D., Medical Director, Correc-
tional Medical Services,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-95-3283-H, CA-96-688-H)




                                2
Submitted:    June 20, 1996                Decided:   July 2, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell James Campbell, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Wendy A. Kronmiller, Assistant Attorney General,
Baltimore, Maryland; Virginia Adams Stuelpnagel, KRAMON & GRAHAM,
P.A., Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying
relief on his 42 U.S.C. § 1983 (1988) civil complaints. We have

reviewed the records and the district court's opinions and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Campbell v. Lanham, Nos. CA-95-3283-H; CA-96-688-H

(D. Md. Apr. 3 & 11, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                3
    AFFIRMED




4